


EXHIBIT 10.48

 

SPX Corporation

 

2006 NON-EMPLOYEE DIRECTORS’

STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

AWARD

 

THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation (the
“Company”), and the Recipient pursuant to the SPX Corporation 2006 Non-Employee
Directors’ Stock Incentive Plan and related plan documents (the “Plan”) in
combination with an SPX Restricted Stock Summary (the “Award Summary”) to be
displayed at the Fidelity website.  The Award Summary, which identifies the
person to whom the Restricted Stock (as defined in Section 1 below) is granted
(the “Recipient”) and specifies the date (the “Award Date”) and other details of
the award, and the electronic acceptance of this Agreement (which also is to be
displayed at the Fidelity website), are incorporated herein by reference.  The
parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants to the Recipient, pursuant to Section 6 of the Plan, the number of
shares of Company common stock (the “Common Stock”) specified above (the
“Restricted Stock”), subject to the terms and conditions of the Plan and this
Agreement.   The Recipient must accept the Restricted Stock award within 90 days
after notification that the award is available for acceptance and in accordance
with the instructions provided by the Company.  The award automatically will be
rescinded upon the action of the Company, in its discretion, if the award is not
accepted within 90 days after notification is sent to the recipient indicating
availability for acceptance.

 

2.                                      Restrictions.  The Restricted Stock may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, whether voluntarily or involuntarily or by operation of law, until
the termination of the applicable Period of Restriction (as described in
Section 4 below) or as otherwise provided in the Plan or this Agreement.  Except
for such restrictions, and the provisions relating to dividends paid during the
Period of Restriction described in Section 7, the Recipient will be treated as
the owner of the shares of Restricted Stock and shall have all of the rights of
a shareholder, including, but not limited to, the right to vote such shares.

 

3.                                      Restricted Stock Certificates.  The
stock certificate(s) representing the Restricted Stock shall be issued or held
in book entry form promptly following the acceptance of this Agreement.  If a
stock certificate is issued, it shall be delivered to the Secretary of the
Company or such other custodian as may be designated by the Company, to be held
until the end of the

 

--------------------------------------------------------------------------------


 

Period of Restriction or until the Restricted Stock is forfeited.  The
certificates representing shares of Restricted Stock granted pursuant to this
Agreement shall bear a legend in substantially the form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2006
Non-Employee Directors’ Stock Incentive Plan, rules and administration adopted
pursuant to such Plan, and a Restricted Stock award agreement with an Award Date
of             .  A copy of the Plan, such rules and such Restricted Stock award
agreement may be obtained from the Secretary of SPX Corporation.

 

4.                                      Period of Restriction.  Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 5 of this Agreement, each tranche of Restricted Stock
awarded hereunder shall become vested and freely transferable if, as of any
Measurement Date for such tranche, Total Shareholder Return (defined below) for
the Measurement Period associated with such Measurement Date is greater than the
S&P Return (defined below) for such Measurement Period.  Such vesting shall
occur upon certification by the Board of Directors (or appropriate Board
committee) that the applicable performance criteria have been met.  The
following schedule sets forth the Measurement Date(s) and associated Measurement
Periods for each tranche.

 

Measurement Date

 

Measurement Period

 

 

 

Tranche 1:

 

 

 

 

 

Tranche 2:

 

 

 

 

 

Tranche 3:

 

 

 

 

“Total Shareholder Return” shall mean the percentage change in the Fair Market
Value of a share of Common Stock (using total shareholder return of the Common
Stock as reported by Interactive Data Corporation) during the applicable
Measurement Period.  “S&P Return” shall mean the percentage return of the S&P
500 Composite Index (using total shareholder return of the S&P 500 Composite
Index as reported by Interactive Data Corporation) during the applicable
Measurement Period.

 

Any tranche which has not vested as of          shall be permanently forfeited. 
Upon vesting, all vested shares shall cease to be considered Restricted Stock,
subject to the terms and conditions of

 

--------------------------------------------------------------------------------


 

the Plan and this Agreement, and the Recipient shall be entitled to have the
legend removed from his or her Common Stock certificate(s).  The period prior to
the vesting date with respect to a share of Restricted Stock is referred to as
the “Period of Restriction.”

 

5.                                      Forfeiture.  Any unvested shares of
Restricted Stock shall be forfeited and cancelled upon the earlier of (i) the
date on which the Non-Employee Director ceases to be a member of the Board for
any reason other than death, disability or retirement from the Board after
attaining age seventy, or (ii)            if the applicable vesting requirements
were not met as provided in Section 4 above.  Notwithstanding the foregoing, any
unvested shares of Restricted Stock (which have not been forfeited and cancelled
pursuant to the preceding sentence) shall vest upon the earlier of (i) the death
or disability of the Non-Employee Director, (ii) the retirement of the
Non-Employee Director from the Board after attaining age seventy or (iii) a
Change of Control (as defined below).

 

A “Change of Control” shall be deemed to have occurred if:

 

(a)                                  Any “Person” (as defined below), excluding
for this purpose (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company, and
(iii) any entity organized, appointed or established for or pursuant to the
terms of any such plan that acquires beneficial ownership of common shares of
the Company, is or becomes the “Beneficial Owner” (as defined below) of twenty
percent (20%) or more of the common shares of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to have occurred as
the result of an acquisition of common shares of the Company by the Company
which, by reducing the number of shares outstanding, increases the proportionate
beneficial ownership interest of any Person to twenty percent (20%) or more of
the common shares of the Company then outstanding, but any subsequent increase
in the beneficial ownership interest of such a Person in common shares of the
Company shall be deemed a Change of Control; and provided further that if the
Board of Directors of the Company determines in good faith that a Person who has
become the Beneficial Owner of common shares of the Company representing twenty
percent (20%) or more of the common shares of the Company then outstanding has
inadvertently reached that level of ownership interest, and if such Person
divests as promptly as practicable a sufficient number of shares of the Company
so that the Person no longer has a beneficial ownership interest in twenty
percent (20%) or more of the common shares of the Company then outstanding, then
no Change of Control shall be deemed to have occurred.  For purposes of this
paragraph (a), the following terms shall have the meanings set forth below:

 

(i)                                    “Person” shall mean any individual, firm,
limited liability company, corporation or other entity, and shall include any
successor (by merger or otherwise) of any such entity.

 

(ii)                                “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

--------------------------------------------------------------------------------


 

(iii)                            A Person shall be deemed the “Beneficial Owner”
of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (a) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                  During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board of
Directors of the Company and any new director or

 

--------------------------------------------------------------------------------


 

directors (except for any director designated by a person who has entered into
an agreement with the Company to effect a transaction described in paragraph
(a), above, or paragraph (c), below) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board; or

 

(c)                                  Approval by the shareholders of (or if such
approval is not required, the consummation of) (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least eighty percent (80%) of the voting
securities of the new (or continued) entity immediately after such Business
Combination, in substantially the same proportion as their ownership of the
Company immediately prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

 

6.                                      Settlement Following Change of Control. 
Notwithstanding any provision of this Agreement to the contrary, in connection
with or after the occurrence of a Change of Control as defined in Section 5 of
this Agreement, the Company may, in its sole discretion, fulfill its obligation
with respect to all or any portion of the Restricted Stock that ceases to be
subject to a Period of Restriction in conjunction with the Change of Control by:

 

(a)                                  delivery of (i) the number of shares of
Common Stock that have ceased to be subject to a Period of Restriction or
(ii) such other ownership interest as such shares of Common Stock may be
converted into by virtue of the Change of Control transaction;

 

(b)                                  payment of cash in an amount equal to the
fair market value of the Common Stock at that time; or

 

(c)                                  delivery of any combination of shares of
Common Stock (or other converted ownership interest) and cash having an
aggregate fair market value equal to the fair market value of the Common Stock
at that time.

 

7.                                             Dividends Paid During Period of
Restriction.  If cash dividends are paid with respect to any shares of
Restricted Stock, such dividends shall be deposited in the Recipient’s

 

--------------------------------------------------------------------------------


 

name in an escrow or similar account maintained by the Company for this
purpose.  Such dividends shall be subject to the same Period of Restriction as
the shares of Restricted Stock to which they relate.  The dividends shall be
paid to the Recipient in cash (subject to all applicable tax withholding),
without adjustment for interest, as soon as administratively practicable after
the date the related shares of Restricted Stock vest.  If the related shares of
Restricted Stock are forfeited, then any dividends related to such shares shall
also be forfeited on the same date.  If any dividends on Restricted Stock are
paid in shares of Common Stock, the dividend shares shall be subject to the same
restrictions as the shares of Restricted Stock with respect to which they were
paid, and shall vest or be forfeited in the same manner as the underlying
Restricted Stock.

 

8.                                      Adjustment in Capitalization.  In the
event of any change in the Common Stock of the Company through stock dividends
or stock splits, a corporate split-off or split-up, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the number of shares of
Restricted Stock subject to this Agreement shall be equitably adjusted by the
Board.

 

9.                                      Delivery of Stock Certificates.  Subject
to the requirements of Section 10 below, as promptly as practicable after shares
of Restricted Stock cease to be subject to a Period of Restriction in accordance
with Section 4 of this Agreement, the Company shall cause to be issued and
delivered to the Recipient, the Recipient’s legal representative, or a brokerage
account for the benefit of the Recipient, as the case may be, certificates for
the vested shares of Common Stock.

 

10.                               Securities Laws.   This award is a private
offer that may be accepted only by a Recipient who is a director of the Company
or a Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Board’s administrative procedures.  If a
Registration Statement under the Securities Act of 1933, as amended, is not in
effect with respect to the shares of Common Stock to be issued pursuant to this
Agreement, the Recipient hereby represents that he or she is acquiring the
shares of Common Stock for investment and with no present intention of selling
or transferring them and that he or she will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws and requirements
of any stock exchange on which the shares of Common Stock may then be listed.

 

11.                               No Legal Rights.  Neither the Plan nor this
Agreement confers on the Recipient any legal or equitable rights (other than
those related to the Restricted Stock award) against the Company or any
subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any subsidiary.

 

12.                               Plan Terms and Board Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Board may adopt for administration
of the Plan.  It is expressly understood that the Board is authorized to
administer, construe and make all determinations necessary or appropriate for
the administration of the Plan and this Agreement, all of which shall be binding
upon Recipient.  Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.  The Recipient hereby acknowledges receipt of a
copy of the Plan and this Agreement.

 

--------------------------------------------------------------------------------


 

13.                               Governing Law and Jurisdiction.  This
Agreement is governed by the substantive and procedural laws of the state of
Delaware.  The Recipient and the Company agree to submit to the exclusive
jurisdiction of, and venue in, the courts in Delaware in any dispute relating to
this Agreement.

 

--------------------------------------------------------------------------------
